Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-11-2022 has been entered.
Claims 1, 6-8, 11, and 15 were amended.  Claims 1-15 are examined in this action. 

Claim Objections
Claim 1 is objected to because of the following informalities: “detect a movement of the hair cutting appliance, said movement comprising at least one of:” should be “detect a movement of the hair cutting appliance, said detected movement of the hair cutting appliance comprising at least one of:”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “detect a movement of the hair cutting appliance, said movement comprising at least one of:” should be “detect a movement of the hair cutting appliance, said detected movement of the hair cutting appliance comprising at least one of:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 are indefinite.  For example, in re Claim 6, “detected movement” is indefinite.  Claim 1 states that the detected movement is one of an orientation change or a position change.  Is the detected movement of Claim 6 one of these (orientation change or position change) or an additional change?   In addition, the result is being claimed first “a length enlargement” and is positioned before what causes this action (i.e., a forward rotation of the hair cutting appliance).  The Examiner suggests linking the movement of Claim 6 to one of the orientation changes or position changes and claiming “wherein when the sensor detects the orientation change is a forward rotation of the hair cutting appliance, the adjustment control signal causes a length enlargement of the cutting length adjustment mechanism; and wherein when the sensor detects the orientation change is a rearward rotation of the hair cutting appliance, the adjustment control signal causes a length reduction of the cutting length adjustment mechanism.”  Claims 7-8 should be amend in the same fashion.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0321365 to Lauritsen.

In re Claim 1, Lauritsen teaches an adjustment drive [see Figs. 3a or b, teaching in Fig. 3a, the cutting point (22) of the hair trimming device (2) is moved up and down inside the distance comb (19) by the length regulation mechanism (18). – see Para. 0129 and in Fig. 3B, teaching a moveable distance comb unit (27) is used, whilst the cutting point (22) is fixed in the hair trimming device (2), Para. 0132] for a cutting length adjustment mechanism for a hair cutting appliance (see Fig. 1A-D, #2), the adjustment drive comprising: 
an actuator configured to actuate a movable portion of the cutting length adjustment mechanism with respect to a housing portion of the hair cutting appliance (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b), and
a movement sensor unit (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) configured to: detect a movement of the hair cutting appliance, said movement comprising at least one of: an orientation change and a position change, [see Para. 0061, teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) and Para. 0065, which teaches: The distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). --- the position of the hair trimming device position reference point #35 includes the orientation of this point and the position of this point and the changes of both orientation and position of #2, the hair trimmer; see also Para. 0009 :  data may be used to determine the position and orientation of the hair trimming device in relation to the electromagnetic field sources of the electromagnetic tracking system.], 
determine an adjustment control signal based on a rate of change and direction of said detected movement of said hair cutting appliance (Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement;  further at Para. 0065-67, Lauritsen teaches: the distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). This position information is compared by the embedded computer system (4) to previously generated data about the desired local hair length (21) at any given point on the client's head (30).The derived hair trimming length (21) is transmitted, wired or wirelessly (8), to the hair trimming device's (2) length regulation control system (11) and length regulation mechanism (18), which dynamically and automatically adjusts the hair trimming length accordingly. – Further, the Examiner notes that Para. 0128 teaches that if the user moves the device too fast the trimmer motor shuts off.  As such, the adjustment control signal is being based on a rate of change.  Further, the directing the hair trimmer in the different directions illustrated in annotated Fig. 6, below would provide a different adjustment control signal.  In other words, because the hair length is different at different points of the head, when the user moves from point to point the direction of that moment changes the control signal that causes the blade adjuster to adjust), and 
output said adjustment control signal derived from the detected movement (see Para. 0017, teaching the person who is holding said hair trimming device to focus on guiding the device on the surface on the client's head, while the hair trimming length adjustment is performed automatically by the motorized length regulation mechanism of the hair trimming device – this length adjustment is the adjustment control signal),
wherein, in a length adjustment mode, the actuator is operated on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

    PNG
    media_image1.png
    357
    640
    media_image1.png
    Greyscale

In re Claim 3, Lauritsen teaches wherein the movement sensor unit is configured to detect one of: an absolute orientation change or an absolute position change of the hair cutting appliance with respect to an overall reference frame, wherein said reference frame is based on a gravity system (The movement sensor #10 detects the movement of the trimmer #2 in comparison to a 3D representation of the client’s head – see Para. 0073, this is used to create a Hair Length Profile, with position points #20/26, see Para. 0083-88. The position of the trimmer is known in order to trim the client’s hair at the appropriate location, i.e., the position of the trimmer relative to the HLP is known in order to properly trim the client’s hair, see e.g. Para. 0124).

In re Claim 4, Lauritsen teaches wherein the movement sensor unit is configured to: detect one of: a relative orientation change and position change of the hair cutting appliance with respect to a previous orientation or position of said hair cutting appliance (see Para. 0128, if the user moves the trimer too fast, i.e., the trimmer is out of position/orientation with respect to a previously assumed orientation or position, the trimming motor is turned off – the examiner further notes that the orientation and the position of the appliance are constantly monitored to determine how to automatically cut the hair on the person’s head).

In re Claim 5, Lauritsen teaches wherein the movement sensor unit is configured to: detect at least one of a pitch movement, a roll movement and yaw movement of the hair cutting appliances (Lauritsen teaches detecting and X, Y, Z movement, which is the equivalent of a pitch movement, roll movement and yaw movement), wherein a roll axis is aligned with a main elongation direction of the hair cutting appliance, wherein a pitch axis is perpendicular to the roll axis and basically parallel to a leading edge of the blade set hair cutting appliance, and wherein a yaw axis is perpendicular to the roll axis and perpendicular to the pitch axis.

In re Claim 9, Lauritsen teaches wherein length adjustment settings are assigned to rotation orientation states of the hair cutting appliance (see Para. 0061 teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) in combination with The present invention relates to a programmable hair trimming system that is arranged to detect, by means of an electromagnetic tracking system, the position of a hair trimming device in relation to a client's head, relate this position to previously generated data regarding the desired trimming length, and to automatically and dynamically adjust the trimming length of said hair trimming device accordingly, of Para. 0005 – in other words, both the position and rotation of the hair trimmer are used to determine how to automatically and dynamically adjust the trimming length of the hair trimming device). 

In re Claim 10, Lauritsen teaches further comprising a control unit (a computer system #5, see Para. 0018; 0082) configured to control operation of the adjustment drive by converting the adjustment control signal into an actuator operating signal (The computer system stores the hair length profile data, which caused the operation of the adjustment drive to cut the client’s hair at the proper length).

In re Claim 11, Lauritsen teaches a cutting length adjustment mechanism (see Figs. 1-4B, #22) for a hair cutting appliance comprising a movable portion (see Fig. 3B, movable comb #27) movable with respect to a housing portion of the hair cutting appliance (see Para. 0132 teaching the comb moving relative to the cutting point #22/housing), and 
an adjustment drive comprising:
an actuator configured to actuate a movable portion of the cutting length adjustment mechanism with respect to a housing portion of the hair cutting appliance (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b),
a movement sensor unit (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) configured to: 
detect a movement of the hair cutting appliance, said movement comprising at least one of: an orientation change and a position change: [see Para. 0061, teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) and Para. 0065, which teaches: The distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). --- the position of the hair trimming device position reference point #35 includes the orientation of this point and the position of this point and the changes of both orientation and position of #2, the hair trimmer; see also Para. 0009 :  data may be used to determine the position and orientation of the hair trimming device in relation to the electromagnetic field sources of the electromagnetic tracking system] 
determine an adjustment control signal based on a rate of change and direction of said detected movement of said hair cutting appliance (Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement;  further at Para. 0065-67, Lauritsen teaches: the distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). This position information is compared by the embedded computer system (4) to previously generated data about the desired local hair length (21) at any given point on the client's head (30).The derived hair trimming length (21) is transmitted, wired or wirelessly (8), to the hair trimming device's (2) length regulation control system (11) and length regulation mechanism (18), which dynamically and automatically adjusts the hair trimming length accordingly. – Further, the Examiner notes that Para. 0128 teaches that if the user moves the device too fast the trimmer motor shuts off.  As such, the adjustment control signal is being based on a rate of change.  Further, the directing the hair trimmer in the different directions illustrated in annotated Fig. 6, below would provide a different adjustment control signal.  In other words, because the hair length is different at different points of the head, when the user moves from point to point the direction of that moment changes the control signal that causes the blade adjuster to adjust), and 
output said adjustment control signal derived from the detected movement (see Para. 0017, teaching the person who is holding said hair trimming device to focus on guiding the device on the surface on the client's head, while the hair trimming length adjustment is performed automatically by the motorized length regulation mechanism of the hair trimming device – this length adjustment is the adjustment control signal),
wherein, in a length adjustment mode, the actuator is operated on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

In re Claim 12, Lauritsen teaches a hair cutting appliance (see Figs. 1-4B, #22),  comprising: a housing portion (housing of #2, see Fig. 3B), a cutting unit including a blade set (see Fig. 3B, #22; see also Para. 0135), and a cutting length adjustment mechanism (see Fig. 3B, movable comb #27) as claimed in claim 11.

In re Claim 13, Lauritsen teaches further comprising a mode control element configured to set the adjustment drive into the length adjustment mode (see Para. 0121, teaching a pressure sensitive sensor.  The hair trimming device (2) detects and confirms the placement in the start-up area (25) as well as the trimmer/head contact via said pressure sensitive sensor, and starts the trimming motor (16) automatically – this starts the hair trimming session which is considered the length adjustment mode, as the length of hair to be trim varies and the comb of the trimmer, or the blades of the trimmer relative to the comb adjust to cut the client’s hair). 

In re Claim 14, Lauritsen teaches wherein the movement sensor unit is configured to: detect a free rotation of the hair cutting appliance about a central portion of the housing portion (see Para. 0061 teaching the position and rotation of the trimming device is monitored, this would detect free rotation of the hair cutting device around a central portion of the housing). 

In re Claim 15, Lauritsen teaches a method of operating a cutting length adjustment mechanism (see Figs. 1-4B, #22) for a hair cutting appliance, the method comprising the following steps: 
providing an adjustment drive [see Figs. 3a or b, teaching in Fig. 3a, the cutting point (22) of the hair trimming device (2) is moved up and down inside the distance comb (19) by the length regulation mechanism (18). – see Para. 0129 and in Fig. 3B, teaching a moveable distance comb unit (27) is used, whilst the cutting point (22) is fixed in the hair trimming device (2), Para. 0132] comprising an actuator (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b) for actuating a movable portion of the cutting length adjustment mechanism, 
providing a movement sensor (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) configured to detect a movement of the hair cutting appliance, involving at least one of an orientation changes and a position change [see Para. 0055, teaching see Para. 0061, teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) and Para. 0065, which teaches: The distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). --- the position of the hair trimming device position reference point #35 includes the orientation of this point and the position of this point and the changes of both orientation and position of #2, the hair trimmer see also Para. 0009 :  data may be used to determine the position and orientation of the hair trimming device in relation to the electromagnetic field sources of the electromagnetic tracking system], 
detecting a movement of the hair cutting appliance (see Para. 0005, teaching detecting the position of the hair trimmer), 
determine an adjustment control signal based on a rate of change and direction of said detected movement of said hair cutting appliance (Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement;  further at Para. 0065-67, Lauritsen teaches: the distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). This position information is compared by the embedded computer system (4) to previously generated data about the desired local hair length (21) at any given point on the client's head (30).The derived hair trimming length (21) is transmitted, wired or wirelessly (8), to the hair trimming device's (2) length regulation control system (11) and length regulation mechanism (18), which dynamically and automatically adjusts the hair trimming length accordingly. – Further, the Examiner notes that Para. 0128 teaches that if the user moves the device too fast the trimmer motor shuts off.  As such, the adjustment control signal is being based on a rate of change.  Further, the directing the hair trimmer in the different directions illustrated in annotated Fig. 6, below would provide a different adjustment control signal.  In other words, because the hair length is different at different points of the head, when the user moves from point to point the direction of that moment changes the control signal that causes the blade adjuster to adjust), and 
generating and outputting a respective adjustment control signal (see Para. 0005, teaching relate the position of the trimmer position to previously generated data regarding the desired trimming length, and to automatically and dynamically adjust the trimming length of said hair trimming device accordingly), and 
operating the actuator on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0321365 to Lauritsen in view of US 2015/0197016 to Krenik.  

In re Claim 2, Lauritsen in re Claim 1, does not teach wherein the movement sensor unit comprises at least one movement sensor, comprising at least one of an accelerometer sensor and a gyroscope sensor.

However, Krenik teaches the movement sensor unit comprises at least one movement sensor, particularly at least one of an accelerometer sensor or a gyroscope sensor.  (See Krenik, Para. 0056).  

In the same field of invention, automatically adjusting trimmers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the movement sensor taught by Lauritsen with the accelerometer sensor or gyroscope sensor taught by Krenik.  Doing so is the substitution of one known type of sensor used in the automatically adjusting trimmer art with another known type of sensor sued in the automatically adjusting trimmer art, to achieve the result of sensing the location of the trimmer (see MPEP 2143, I, B). 
 
It is to be noted that claims 6-8 have not been rejected over prior art.  They may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.  The Examiner encourages Applicant to set up an interview to clear up the issues under 35 USC § 112.

Response to Arguments
Applicant's arguments filed 10-27-2021 have been fully considered but they are not persuasive. 
Applicant argues that US 2015/0321365 to Lauritsen does not teach “determine an adjustment control signal based on a rate of change of said detected movement.”  The examiner disagrees.  Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724